Citation Nr: 1116649	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  02-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran had active service from March 1973 to March 1976.  He also reported service in the U.S. Army Reserves from 1976 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a right knee disability.

In May 2003, the Veteran testified at a personal hearing at the RO.  A transcript of the proceeding is of record.

When this case was before the Board in October 2004, it was remanded for further development.  The case was again before the Board in January 2010, at which time it was again remanded for further development.


FINDING OF FACT

Any current right knee disability is not of service origin.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by service nor may it be may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran requested service connection for a right knee disability in May 2001.  The Veteran maintains that he injured his knee during his period of Reserve duty.  At his May 2003 hearing, the Veteran reported that he worked with engineering and as a carpenter and that he did a lot of climbing and working on heavy equipment, holding 90 pound back packs on his back, during his 16 years of Reserve service.  He noted one incident where he was working with stone equipment while on active duty in the Reserves where he did a lot of climbing and bumping his knees on the truck.  He stated that he did not receive treatment for this and that he thought it was part of being an "old man".  

A review of the record demonstrates that the available service records do not make any reference to any right knee problems or disorders.  At the time of the Veteran's January 1976 service separation examination, normal findings were reported for the lower extremities.  Normal findings for the lower extremities were also reported at the time of a May 1976 VA examination.  

Following service, there are no treatment records relating to the Veteran's right knee until 2000.  In an August 2000 treatment record, it was noted that the Veteran had a six month history of worsening pain in the right knee, aggravated most by being on his feet for prolonged periods.  The Veteran noted intermittent swelling of the right knee and pain with walking.  He denied any specific injury to the knee and denied any locking or giving way.  Arthroscopic surgery of the right knee was performed later that month.  

In conjunction with his claim, the Veteran was afforded a VA examination in September 2010 to determine the nature and etiology of any current right knee disorder.  

The examiner indicated that review of the record consisted of the Veteran's claims file, a VA hardcopy file, and the CPRS electronic file.  The examiner noted that no private treatment records had been submitted by the Veteran.  The examiner observed that the Veteran reported having had arthroscopic surgery in 2003, however, records in the claims folder revealed that this surgery had been performed in August 2000.  The examiner noted that the Veteran reported being a heavy equipment operator in service.  The Veteran stated that following service, he worked in a steel mill for 15 years before being fired.  He noted that he was let go because he was found sleeping on the job.  

The Veteran indicated that while on active duty for the Reserves in 1994, while at Summer Camp, he was required to move all the time.  He described his duties as climbing up and down off heavy equipment, playing board games, and digging fox holes, all of which resulted in his bumping his knees on everything.  He noted that while digging a foxhole, he hit his knee on a piece of equipment that was similar to a backhoe.  The Veteran stated that he was required to use this material even at night.  He indicated that he hurt his right knee worse than his left.  He noted that he went to the first aid tent and told them he had right knee pain and was given Tylenol and sent back to regular duty.  The Veteran stated that his right knee problems had occurred off and on since 1994, including off and on swelling.  He noted that the first time that he went to the doctor was around 2000.  He reported going to the VA outpatient facility, where it was recommended that he undergo the scope.  

The examiner observed that in an orthopedic clinic visit note, it was documented that the Veteran reported a six month history of worsening right knee pain.  The Veteran described working at a plastic factory requiring him to be on his feet most of the 12 hour shift.  He also noted pushing heavy rolls of plastic with his knees for leverage.  The Veteran reported intermittent swelling on his right knee and pain with walking at that time.  He had no specific injuries to his knees, with the statement being documented by the doctor and the physician's assistant.  The Veteran was suspected to have a possible meniscus tear.  Arthroscopic surgery on the right knee was subsequently performed.  The Veteran was noted to have been seen in October 2000 to obtain a work release following the arthroscopic surgery.  

When asked about the arthroscopic surgery, the Veteran reported having good results in 2000, although repeating that the surgery had been performed in 2003.  He admitted to continued intermittent episodes of pain and stiffness, which he attributed to age.  The Veteran stated that he could live with the arthritis and noted that it did not hurt as bad as it used to prior to the surgery.  He indicated that he had no problems performing his activities of daily living.  

X-rays performed at the time of the examination revealed degenerative joint disease of the right knee.  Following examination, diagnoses of internal derangement of the right knee diagnosed in August 2000 and post right knee arthroscopy on August 18, 2000, secondary to internal derangement, were rendered.  

The examiner stated that after a review of the claims file and all the evidence in the CPRS, it was her opinion that it was not as likely as not that the Veteran's post right knee arthoscopy in August 2000 was etiologically related to the Veteran's period of active duty service or active duty for training during Reserve duty.  

The examiner indicated that none of the Veteran's active duty training records or service treatment records supported a right knee condition.  The examiner noted that the Veteran's enlistment physical in March 1973 documented that there were no complaints or findings of any joint problems.  The Veteran denied reports of a trick or locked knee.  She further observed that the separation examination only documented sinus bradycardia.  She also observed that during active duty, the only joint complaint was the right shoulder.  

The examiner also observed that when reviewing the Veteran's active duty training records from the Reserves, no joint complaints were found.  She noted the only medical problem that was documented was that the Veteran was overweight.  Otherwise, the Veteran was given accolades in his reports for being a model soldier and for being a team player while on Reserve duty.  

The examiner indicated that there was no mention of a right knee problem until the records were reviewed for August 2000 from the Dallas VA, which outlined that the Veteran's right knee problem began six months prior to his presentation in August 2000, complaining of worsening right knee pain related to the fact that he had been on his feet for 12 hour shifts and that been using his knees to push heavy rolls of plastic for leverage.  The examiner noted that during the August 2000 report, the Veteran was specifically asked if he had any injuries to his right knee and he denied them.  It was noted that the Veteran did not mention in the report that his military duty had anything to do with his knee problems.  

The examiner observed that at the time of his hearing, the Veteran did report that he was working on stone equipment and working overtime in the Reserves and that he bumped his knees on trucks and had to change tires, but he ironically did not report the information about having to use his knees to roll plastic in his civilian occupation, which was a pertinent part of the history for knee pain.  

The examiner indicated that with the documentation that was given, it appeared that the Veteran gave a military history of the knee pain when reporting his claim to the VA in reference to a disability.  She noted that he specifically only pointed out issues with the military as the cause of his right knee disability relating to his claim.  She observed, however, that when he was at the VA in Dallas, he reported that his right knee historical information was related to his civilian occupation and not the military.  The examiner indicated that upon reviewing the medical evidence available, it was very likely that the Veteran developed his anterior cruciate ligament tear in 2000, with this finding be made at the time of the August 2000 surgery.  This finding likely caused the escalation of the pain in the right knee that had been observed for six months prior to his presentation to orthopedics complaining of worsening knee pain, and the providers noting that the Veteran had been using his knees as leverage on his job to push heavy rolls of plastic.  She noted that this finding and the history reported by the Veteran would make the right knee condition more of a Worker's compensation-related issue.  

As to service connection for a right knee disability, the Board notes that when considering in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable to a right knee disorder.  Moreover, normal findings were reported for the lower extremities at the time of each available service examination.  

Next, post-service evidence does not reflect symptomatology associated with right knee problems until many years after discharge.  In this regard, the Board notes that normal findings for the musculoskeletal system were found at the time of a May 1976 VA examination and that the first objective medical finding of a right knee disability was August 2000, with the Veteran noting a six month history of knee problems at that time.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that all available service examination results were normal.  The Board also emphasizes the multi-year gap between discharge from active duty/Reserve service and initial reported symptoms of right knee problems, in August 2000, noted in documents prepared in relation to the right knee complaints.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Also of note is the fact that the Veteran did not raise a claim of service connection for a right knee disorder until May 2001, over 5 years following his release from Reserve service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's current right knee disorders to his active service or active duty for training.  The VA examiner, who provided the only competent opinion of record, indicated it was less likely than not that the Veteran's right knee disorder was related to his period of service.  Her opinion was provided after a complete review of the claims folder and she cited certain facts and medical literature to support her opinion.

The Board has also considered the Veteran's statements asserting a nexus between his current right knee problems and active duty/active duty for training service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's right knee disorder developed during active service or a period of active duty for training.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1), Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II)..

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second and third elements outlined in Dingess, via letters sent in October 2001 and January 2002.  He did not receive VCAA notice on the fourth or fifth Dingess elements until April 2006.

The U.S. Court of Appeals for Veterans Claims (Court) has held that content-complying VCAA notice must be provided prior to an initial unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. at 120.  The October 2001 and January 2002 VCAA letters were sent prior to the RO's initial decision, but there was a timing deficiency with regard to the April 2006 notice letter.  This timing deficiency was cured, however, by readjudication of the claim in a September 2009 supplemental statement of the case (SSOC).  The Board further notes that after the January 2010 Board decision, the Veteran was sent additional notice later that same month.  Following this additional notice a SSOC was again issued in February 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claim, VA obtained the Veteran's service treatment records (STRs) and personnel record for the Veteran active military service in the Army from March 1973 to March 1976.  The RO also obtained personnel records for the Veteran's service in the U.S. Army Reserves from 1976 to November 1995.  VA treatment records were also obtained.

Besides an enlistment exam and history and one clinical sheet, no other treatment records were found for the Veteran's service in the Army Reserves.  The National Personnel Records Center (NPRC), the Veteran's unit, Defense Personnel Records Image Retrieval System and the U.S. Army Human Resources Command were all contacted and no treatment records for the Veteran's Reserves duty were obtained besides those mentioned above.  In a March 2007 letter, the Appeals Management Center (AMC) informed the Veteran that service and medical personnel records had been requested from NPRC but only personnel documents were received.  The AMC stated that it would be contacting the U.S. Army Human Resources Command.  In a Supplemental Statement of the Case, the AMC explained that an extensive search had been conducted over a five year period but treatment records for the Veteran's Reserves duty had not been obtained.  The Board finds that the Veteran was notified in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

In addition, the Veteran was afforded a VA examination for the purpose of determining the nature and etiology of any current right knee disorder and its relationship, if any, to his period of service, in September 2010.  The examination report prepared in conjunction with the Veteran's claim, contain sufficient information and detail on order to properly address the Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by the representative organization and his testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

Service connection for a right knee disability is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


